           Case 2:99-cr-00268-APG-BNW Document 76 Filed 07/20/21 Page 1 of 1




1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:99-cr-268-APG-BNW-2

4                   Plaintiff,                          Order Granting
                                                        Motion to Dismiss the Indictment
5           v.                                          Without Prejudice and Quash Warrant

6    SIMON KWOK CHEUNG CHOW,

7                  Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses without prejudice the Indictment and quashes the Arrest

11   Warrant against Defendant SIMON KWOK CHEUNG CHOW.

12                                                      Respectfully submitted,

13                                                      CHRISTOPHER CHIOU
                                                        Acting United States Attorney
14
                                                        /s/ Susan Cushman
15                                                      SUSAN CUSHMAN
                                                        Assistant United States Attorney
16

17   Leave of Court is granted for the filing of the above dismissal.

18               20th day of July, 2021.
     DATED this _______

19

20

21                                       HONORABLE ANDREW P. GORDON
                                         UNITED STATES DISTRICT JUDGE
22

23

24

                                                    3
